United States Court of Appeals
                                                                                      Fifth Circuit
                                                                                    F I L E D
                    IN THE UNITED STATES COURT OF APPEALS
                                                                                     June 21, 2007
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk


                                        No. 06-60350
                                      Summary Calendar



       CARLOS ENRIQUE TIENDA-RAMOS,

                                                      Petitioner,

                                             versus

       ALBERTO R. GONZALES, U S ATTORNEY GENERAL

                                                      Respondent.


                        Petition for Review of an Order of the
                            Board of Immigration Appeals
                                     (A79 549 429)
           _________________________________________________________


Before REAVLEY, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

       Tienda-Ramos, a native of Mexico illegally present in the United States, petitions

for review of a final order of removal by the Board of Immigration Appeals (“BIA”)

affirming the decision of the Immigration Judge (“IJ”). Reviewing the BIA’s conclusions



       *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
of law de novo while granting Chevron1 deference to its reasonable interpretations of the

Immigration and Naturalization Act (“INA”), Mortera-Cruz v. Gonzales, 409 F.3d 246,

250 (5th Cir. 2005), we deny review for the following reasons:

      1.       Tienda-Ramos seeks adjustment of status from that of an illegal alien

               physically present in the United States to that of a lawful permanent

               resident under INA § 245(i), 8 U.S.C. § 1255(i). The BIA affirmed the IJ’s

               denial of Tienda-Ramos’s application for status adjustment because, having

               reentered the country without admission after prior unlawful presence for

               an aggregate period of more than a year, Tienda-Ramos is inadmissible

               under INA § 212(a)(9)(C)(i)(I), 8 U.S.C. § 1182(a)(9)(C)(i)(I), a grounds of

               inadmissibility for which there is no waiver.

      2.       We have previously upheld as reasonable the BIA’s interpretation that

               compliance with the requirements of INA § 245(i) does not cure

               inadmissibility under INA § 212(a)(9)(C)(i)(I). Mortera-Cruz, 409 F.3d at

               256. We are aware that the Ninth Circuit holds that INA § 245(i) trumps

               inadmissibility stemming from the aggregate of one year of unlawful

               presence under INA § 212(a)(9)(C)(i)(I),2 but that is not the law in this

               circuit.


      1
           Chevron U.S.A. Inc. v. Natural Res. Def. Council, 467 U.S. 837, 104 S. Ct. 2778
(1984).
      2
           See Acosta v. Gonzales, 439 F.3d 550, 556 (9th Cir. 2006).

                                              2
     3.   We have also previously rejected Tienda-Ramos’s argument that permitting

          § 245(i) waiver of certain § 212 grounds of inadmissability while denying

          waiver for § 212(a)(9)(C)(i)(I) runs afoul of equal protection safeguards,

          finding one-violation aliens and multiple-violation aliens dissimilarly

          situated. Mortera-Cruz, 409 F.3d at 255-56.

PETITION DENIED.




                                         3